Citation Nr: 1802963	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disability, to include as due to the service-connected left ankle sprain.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from July 1982 to July 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania. 
In September 2015 and April 2017, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

The Veteran is seeking service connection for a left foot disability.  He contends he hurt his left foot during a helicopter exercise in 1982, while he was in boot camp.  See June 2017 VA examination.  More specifically, in a July 2012 VA neurosurgery consultation note, the Veteran stated that while in boot camp, he stepped out of a helicopter and turned his ankle.  Since then, he has had intermittent numbness and tingling of the left ankle and foot.  

Recently, in November 2017, the Veteran submitted a letter stating that his left foot pain was associated with his service-connected left ankle injury.  The Veteran stated that his left foot pain was a direct result from the ankle injury.  He explained that when his ankle rolls over, the outside edge of his foot begins to hurt and swell.  In his letter, the Veteran explained that he had two different types of pain, one was associated with pes planus and plantar fasciitis, and the other was pain associated with service-connected left ankle injury.  

The Veteran was afforded VA examinations for his left foot in March 2011, July 2016, and June 2017.  The Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis during his June 2017 VA examination.  However, none of aforementioned VA examinations address whether the Veteran's left foot condition is caused by or aggravated by his service-connected left ankle sprain.  Therefore, on remand, a VA addendum medical opinion should be obtained to address this secondary service connection theory of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate with the claims file.

2.  After the above development has been completed, obtain a VA addendum medical opinion to determine the nature and etiology of the Veteran's left foot disability.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner should address the following:  

(A)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's diagnosed left foot disabilities, including pes planus and plantar fasciitis, are caused by his service-connected left ankle sprain.

(B)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's diagnosed left foot disabilities, including pes planus and plantar fasciitis, are aggravated (i.e. worsened beyond normal progression) by his service-connected left ankle sprain.  

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).
If it is determined that the Veteran's left foot disability is aggravated beyond its natural progression by the service-connected left ankle sprain, please discuss whether the baseline level of severity of the left foot disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the left foot condition.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




